10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:17-cv-09010-AGR Document 388 Filed 10/09/18

MICHAEL L. SWAIN (133260)

ROSS I. LANDAU (259260)

SWAIN & DIPOLIT© LLP

555 East OCean Boulevard, Suite 600
Long B@ach, Ca1if©rnia 90802

Teleph©ne: (562) 983-7833
Facsimile: (562) 983~7835
E~mail: mswain@$waindipolit©.com

r1andau@5waindipolit0.com

Att©rneys for Plaintiff-Intervenor,
MONJASA LTD.

TMF TRUSTEE LIMITED,
Plaintiff,
VS.

M/T MEGACORE PHILOMENA, h€r
engines, boilers, tackles, and
Other appurtenances, etc., §§
HURRICANE NAVIGATION INC., a
Marshall lalands Corporation, ig

Q€ISOH&U,

Defendants.

 

MONJASA LTD.,

Plaintiff-Intarvenor,

VS.

M/T MEGAC©RE PHIL©MENA, her
engines, boilers, tackles, and
ether appurtenances, etc., 13 rem;
THE IFO BUNKER FUEL aboard the M/T
MEGACORE PHILOMENA provided by
MONJASA LTD., 13 ;§m,

 

Defandants.

 

AND RELATED CLAIMS.

 

 

_ 1 _

\/\./\/\/\/\/\/\/\/V\./\/V\/\/\/V\/\/\/\_/V\/V\_/\./\/\/\_/\_/\/\/

Pag€ l Of 2 Page |D #211239

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

Case NO. 2:17-cv~09010~

AGR

Honorable Alicla G.
ROSenberg

NOTICE OF LODGING OF
AMENDED ORDER GRANTING
MONJASA LTD.’S MOTION FOR
DISBURSEMENT OF THE
PROCEEDS OF SALE OF 244
METRIC TONS OF IFO FUBL
ON BOARD THE M/T MEGACORE
PHILOMENA

DATE: OCtOber 30, 2018
TIME: 10:00 a.m.
CTRM: 550

Ntc cf Lodginq cf Amended Ord Of Disbursement cf Proceeds cf Sale Of IFO Fuel

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:17-cv-09010-AGR Document 388 Filed 10/09/18 Page 2 of 2 Page |D #:11240

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Monjasa lodges herewith an Amended Order of DiStribution to
account for: (1) the 3% commission from the proceeds of the 3a1e
of the IFO Fuel to be paid to the Court-appointed broker; and (2)
the U.S. Marshal fees and costs for the Selling of the IFO Fuel,

both of which it inadvertently overlooked.

DATED: OctOber 9, 2018 SWAIN & DIPOLITO LLP

ff “ 5 \
f !_\ j 5 w j 5 v
55 \425 §5555 5 d

MICHAEIT“ L. SWA:N
Attorneys for Plaintiff-
Intervenor, MONJASA LTD.

 

_ l _
Ntc of Lodginq of Amended Crd of Disbursement of Proceeds of Sale of IFO Fuel

 

